Exhibit 10.7

 

EXECUTION COPY

 

FIRST AMENDMENT TO

RESTRICTED STOCK AWARD AGREEMENT

 

This FIRST AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT, dated as of October 7,
2016 (this “Amendment”), is hereby entered into by and between SNAP Interactive,
Inc., a Delaware corporation (the “Company”), and Clifford Lerner (the
“Employee”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Restricted Stock Award Agreement, by and between the Company and the
Employee, dated December 14, 2011 (the “Restricted Stock Agreement”).

 

WHEREAS, the Company desires to enter into that certain Agreement and Plan of
Merger (the “Merger Agreement”), by and between the Company, SAVM Acquisition
Corporation, a Delaware Corporation and wholly-owned subsidiary of the Company
(“Merger Sub”), and A.V.M. Software, Inc., a New York corporation (“AVM”),
whereby Merger Sub will merge with and into AVM, with AVM continuing as the
surviving corporation (the “Merger”);

 

WHEREAS, pursuant to Section 1.6(b) of the Merger Agreement, and as a condition
to the consummation of the Merger, the Employee shall enter into an amendment to
the Restricted Stock Agreement;

 

WHEREAS, in connection with the Merger, the Company and the Employee desire to
amend the vesting provisions of the Restricted Stock Agreement as provided
herein; and

 

WHEREAS, Section 20 of the Restricted Stock Agreement provides that it may only
be changed or modified in a writing that is approved by the Employee and the
Company’s Board of Directors (the “Board”).

 

NOW, THEREFORE, pursuant to Section 20 of the Restricted Stock Agreement, in
consideration of the mutual promises, conditions, and covenants contained herein
and in the Restricted Stock Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties agree
as follows:

 

1. Section 2 of the Restricted Stock Agreement is amended by adding the
following new subsections (d), (e), (f), (g), and (h) to the end of Section 2 as
follows:

 

(d) “Closing Date” has the meaning ascribed to such term in the Merger
Agreement.

 

(e) “Employment Agreement” means that certain Executive Employment Agreement by
and between the Company and the Employee, dated April 10, 2013, and as amended
on October 13, 2015 and October 7, 2016.

 

(f) “Merger” means the transactions contemplated by the Merger Agreement.

 

(g) “Merger Agreement” means that certain Agreement and Plan of Merger, by and
between the Company, SAVM Acquisition Corporation, a Delaware corporation, and
A.V.M. Software, Inc., a New York corporation, dated September 13, 2016.

 



 

 

 

(h) “Total and Permanent Disability” means the Employee is qualified for
long-term disability benefits under the Company’s or a subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Employee is not eligible to participate in such plan or policy, that the
Employee, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Board, based upon medical reports or other evidence satisfactory to
the Board.

 

2. Section 3 of the Restricted Stock Agreement is amended by deleting said
Section in its entirety and replacing it with a new Section 3 as follows:

 

3. Vesting.

 

(a) Except as specifically provided in this Agreement, the Awarded Shares shall
vest as follows:

 

(i) Forty percent (40%) of the total Awarded Shares shall vest on the first
anniversary of the Closing Date, provided that the Employee has not incurred a
Termination of Service prior to that date.

 

(ii) An additional thirty percent (30%) of the total Awarded Shares shall vest
on the second anniversary of the Closing Date, provided that the Employee has
not incurred a Termination of Service prior to that date.

 

(iii) The remaining thirty percent (30%) of the total Awarded Shares shall vest
on the third anniversary of the Closing Date, provided that the Employee has not
incurred a Termination of Service prior to that date.

 

(b) Notwithstanding the foregoing and subject to Sections 3(c) and (d) below,
if, following the Closing Date, the Employee incurs a Termination of Service by
the Company without Cause (as that term is defined in the Employment Agreement)
or by the Employee for Good Reason (as that term is defined in the Employment
Agreement), then all of the Awarded Shares not previously vested shall thereupon
immediately become fully vested upon the date of such Termination of Service.

 

(c) Notwithstanding the foregoing, if, following the Closing Date, a Change in
Control occurs, then all of the Awarded Shares not previously vested shall
thereupon immediately become fully vested upon the date of such Change in
Control, provided that the Employee has not incurred a Termination of Service
prior to that date. For the avoidance of doubt, the Merger shall not constitute
a Change in Control for purposes of this Section 3(c).

 

(d) Notwithstanding the foregoing, all of the Awarded Shares not previously
vested shall become fully vested on the date of the Employee’s Termination of
Service due to his death or Total and Permanent Disability.

 



 2 

 

 

(e) Notwithstanding the foregoing and in addition to the Company’s rights set
forth in Section 25, the Company shall have the right to require payment from
the Employee, within ninety (90) days following the date the Awarded Shares
vest, to cover any applicable taxes due upon the vesting of such Awarded Shares
(the “Withholding Obligation”), and the Employee’s receipt of Common Stock for
such vested Awarded Shares is specifically conditioned upon the Employee’s
satisfaction of the Withholding Obligation. Payment of the Withholding
Obligation may be made: (i) by the Employee directly to the Company; (ii) from a
broker in connection with a sale of either shares to be acquired upon vesting of
the Awarded Shares or other Common Stock of the Company owned by the Employee,
provided such Common Stock was not acquired from the Company within the prior
six (6) months; (iii) if the Board, in its sole discretion, so consents (which
approval must include the affirmative vote of Jason Katz, provided he is serving
as a member of the Board when such approval is sought), by the Company’s
withholding of a number of shares of Common Stock to be acquired upon the
vesting of the Awarded Shares, which shares so withheld have a fair market value
equal to the Withholding Obligation; (iv) by such other method(s) (if any) as
the Board, in its sole discretion, may consent (which approval must include the
affirmative vote of Jason Katz, provided he is serving as a member of the Board
when such approval is sought); or (v) by any combination of the above; provided,
however, that (A) for Awarded Shares that vest in accordance with Section
3(a)(i), if any, the Company shall withhold, in full or partial satisfaction of
the Withholding Obligation related to such vested Awarded Shares, the number of
shares of Common Stock that would otherwise be acquired upon vesting of such
Awarded Shares, having a fair market value equal to the lesser of (1) the
Withholding Obligation and (2) an amount equal to the difference between
$200,000 and the fair market value of shares of Common Stock withheld, if any,
to satisfy the tax withholding obligations under that certain Restricted Stock
Award Agreement, by and between the Company and the Employee, dated March 3,
2016 and as amended October 7, 2016, not to exceed $200,000, with the remaining
amount of the Withholding Obligation related to such vested Awarded Shares, if
any, to be satisfied by the Employee in accordance with the terms of this
Agreement; or (B) if the Awarded Shares become vested in accordance with Section
3(b) on or prior to the 2nd anniversary of the Closing Date, the Employee shall
have the right to select, from among the options discussed above in Section
3(e)(i) through Section 3(e)(v), the manner in which payment of the Withholding
Obligation is made, including, without limitation, by the Company withholding
shares of Common Stock as described in Section 3(e)(iii), regardless of the
Board’s consent or lack thereof. The Employee shall forfeit any Awarded Shares
for which he has not satisfied the Withholding Obligation in accordance with the
terms of this Agreement.

 

3. The Restricted Stock Agreement, except as modified by this Amendment, shall
remain in full force and effect.

 

4. Notwithstanding anything herein to the contrary, if the Merger is not
consummated, then this Amendment shall be void and cease to be of further force
or effect, and the agreements and obligations of the parties contained in the
Restricted Stock Agreement shall continue to apply in accordance with the
Restricted Stock Agreement’s terms, without giving effect to the terms of this
Amendment.

 

[Remainder of Page Intentionally Left Blank;

Signature Page to Follow.]

 



 3 

 

 

IN WITNESS WHEREOF, the Board, to evidence its consent to this Amendment, has
caused this Amendment to be executed by a duly authorized officer of the
Company, and the Employee, to evidence his consent and approval of all of the
terms hereof, has duly executed this Amendment, as of the date first written
above.

 



  SNAP INTERACTIVE, INC.:         By: /s/ Alexander Harrington   Name: Alexander
Harrington   Title: Chief Executive Officer         THE Employee:         /s/
Clifford Lerner   Signature  

 



  Name: Clifford Lerner   Address: 450 West 42nd NY, NY 10036



 

Signature Page to

First Amendment to Restricted Stock Award Agreement

 

 

4



 

 

 

 



 

 

 

